Citation Nr: 1700402	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-09 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for erectile dysfunction (ED) secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active service from August 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As relevant to the Veteran's PTSD claim, the Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his PTSD.  In this regard, he was most recently afforded a VA examination in September 2010.  Significantly, at the time of that examination, there is no mention of panic attacks and the examiner wrote that there was no evidence of panic.  The examiner also wrote that the Veteran's memory was grossly intact.  However, since such time, the Veteran has alleged an increase in his PTSD symptomatology.  

Specifically, in the Veteran's January 2011 notice of disagreement he wrote that he experienced panic attacks, on average, several times per week.  He also wrote that while his memory loss had been relatively mild over the past few years, it had begun to increase in recent months.  Significantly, the Veteran also wrote that, at the time of the September 2010 VA examination he was being medicated for his psychiatric symptoms but had not learned how to cope with his problems and that, since the September 2010 VA examination, he had undergone psychotherapy for his PTSD which had helped him learn to manage his disability.  The Veteran wrote that his September 2010 evaluation was not accurate as to his true PTSD symptoms because he was being medicated at that time.

In his March 2013 substantive appeal the Veteran wrote that his sleeping problems had become more problematic.  According to the Veteran this was a relatively recent phenomenon and the prescribed medications were no longer as effective as they once were.  The Veteran wrote that he had been experiencing flashbacks since August 2012.  The Veteran finally noted that conclusions reached by VA in the February 2013 statement of the case were based on evidence from 2009 and 2010 and that "[m]uch has changed since then.  Some old symptoms have become more aggravated and new PTSD symptoms have developed.  Most of these have been discussed with [his] VA counselor, but not [his] physician, other than the 'flashback' episodes." 

Therefore, as the evidence suggests that the Veteran's PTSD may have increased in severity since the September 2010 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

As relevant to the ED claim, the Veteran's service treatment records are negative for indications of ED.  Post-service records include an April 1984 private treatment record where the Veteran complained of partial impotence over the last one to two years consisting of fairly normal libido but inability to attain or maintain erections.  He was able to complete sexual intercourse only about once every two months.  He had had a urologic evaluation for this and was told that he had prostate trouble.  However, after taking medication for his prostate problem (Methyl Testosterone) for over two months there had been no apparent improvement in his sexual function.  Significantly, it was also noted that the Veteran had had intermittent depression for several years, the worst being the last one to two years.  VA treatment records dated through February 2013 are negative for a diagnosis of ED.

In his January 2011 notice of disagreement the Veteran wrote that his ED arose around the time he began to receive VA treatment.  He suspected that it resulted from the medications that he received, particularly those for depression-related problems.  The Veteran did not think that his ED was brought on by his war experiences, inasmuch as no symptoms were present until a few years ago.  The Veteran knew it was necessary for him to take the medications prescribed by VA to have a degree of comfort and to better function.  According to the Veteran, he expressed an understanding that if a veteran was prescribed an anti-depressant medication for PTSD with the side effect of ED, he would be eligible to receive compensation for ED. 

In his March 2013 substantive appeal the Veteran wrote that ED had been a problem for several years.  The problem was discussed with a private urologist, but treatments were not then what they are now.  It had taken a while to be able to bring the problem up to another physician.  The Veteran's previous VA doctor was a female and he found it difficult to discuss the problems with her.  The Veteran recently took antibiotics for a prostate infection, as prescribed by his current VA doctor, a male.  The medication significantly improved daily urination function, but had no effect on the ED.  The Veteran had been taking VA-prescribed medication for prostate problems for an extended period, with minimal results, at best.  He had thought the ED was related to prostate problems, but he was not convinced that there was another underlying cause.  The Veteran planned to discuss the ED more thoroughly with his VA physician at the next appointment.

The Veteran has not yet been afforded a VA examination with regard to the ED issue.  In light of the current complaints of ED and the medical records showing a history of ED and depression since the early 1980s, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature of the Veteran's claimed ED and whether it is related to the Veteran's service-connected PTSD.  

Additionally, a review of the claims file includes VA treatment records dated through February 2013.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records for his claimed PTSD and ED.  Thereafter, all identified records, to include those dated from February 2013 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to identify any outstanding VA or non-VA treatment records pertinent to his claimed disabilities of PTSD and ED dated since February 2013.  Request that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  All adequately identified records should be obtained.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to taken.

2. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to be afforded an appropriate VA examination to determine the level of social and occupational impairment due to, as well as the severity of, his service-connected PTSD. 

The claims file and a copy of this Remand are to be made available to and reviewed by the examiner in connection with the examination.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.  All studies and tests needed to ascertain the status of the service-connected PTSD should be performed and written interpretation of such should be associated with the examination report.

The examiner should record pertinent medical complaints, symptoms, and clinical findings.

Based on examination of the Veteran and review of the record, the examiner should fully describe the functional effects of the Veteran's service-connected PTSD on his activities of daily living, and this description should be expressed in terms of social and occupational impairment (if any) due to the clinical signs and symptoms of the service-connected PTSD.

In particular, the examiner should describe what types of activities would be limited because of the service-connected PTSD, what types of activities would not be limited (if any), and whether any limitation on activities is likely to be permanent.

In addressing the above, the examiner is to consider and discuss all pertinent medical and other objective evidence, and all lay assertions.

Complete, clearly-stated rationale for the conclusions reached must be provided.

The examiner must provide a complete rationale for any stated opinion. 

3. After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to be afforded an appropriate VA examination to determine the current existence and etiology of his claimed erectile dysfunction.  The claims file and a copy of this Remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.  The examination is to include a review of the Veteran's history and current complaints, as well as an evaluation of this claimed disorder, and any tests deemed necessary.

(A)  Does the Veteran suffer from erectile dysfunction?

(B)  If so, is it at least as likely as not that the Veteran's erectile dysfunction is due to or results from his service-connected PTSD, to include medications used to treat his PTSD?  

(C)  Is it at least as likely as not that the Veteran's erectile dysfunction has progressed at an abnormally high rate due to or as a result of his service-connected PTSD, to include medications used to treat his PTSD?
	
The examiner should address the April 1984 private treatment records showing complaints of increased depression and ED beginning in the early 1980s.  The examiner should also consider the January 2011 and March 2013 statements from the Veteran regarding the onset of the Veteran's claimed ED.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be re-adjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




